Opinion by
Mb. Justice Felt,
The allegations of negligence contained in the statement are that the plaintiff, an employee, was required to work in an unsafe and unsuitable place, and was put in charge of an incompetent foreman, by reason of which a bank of clay fell upon and injured him. The proofs at the trial were as follows. The plaintiff was employed to dig clay. He was forty-five years of age, and had been in the employ of the company for four years, and for more than a year had been digging clay at the bank where he was injured. He was directed by the foreman to dig a trench about eight feet wide and thirty feet long, from the face of the bank through a bed of clay. On beginning this work he sloped the rear bank of-the trench, and when directed to keep it vertical and to throw the clay by undermining it, he objected on the ground that it was dangerous to work in this way, and was assured by the foreman that there was no danger. After working a few days he asked the foreman whether it would not be better to use a prop to support the bank, and was again assured that there was no danger. When injured he was standing between the bank which he had undermined and the end of a cart into which he was shoveling clay.
His regular employment was to dig clay by undermining the bank. In doing this work supports of clay were left at intervals of á few feet, and when the undermining had been completed and the supports were to be removed, some one was stationed to watch the bank and give notice as it was about to fall. If it did not fall by its own weight, it was thrown over by the use of bars on the top. The only difference in point of *521danger between his regular work and that in which he was engaged when injured was that, the trench being only eight feet wide, his way of escape from falling clay was more restricted. But there was no danger of the clay’s falling if it were properly undermined, and sufficient supports were left. The real danger of the situation was that he stood at the side of the bank which had been undermined, when his way to escape if it should fall was obstructed by a cart which stood in the trench. But that danger was of his own creation, and the position of his own choice. He had undermined the bank in order that it should fall. He thought it was still secure. When asked: “ Where were you standing when the clay fell, between the clay and the bank?” he answered: “Yes, it was such a little bit it didn’t amount to nothing.” This was the plaintiff’s mistake, but it was not made in reliance upon the assurance of safety by the foreman. That assurance was that he could work in safety in the trench, in digging as directed, and it appears to have been fully justified. The danger was not in the manner of digging, but in undermining without leaving supports, and it was fully understood by him. The facts furnish no ground for the application of the principle that an employee who in obedience to a positive order acts without time for consideration, or who in reliance on his employer’s judgment continues at a work which while perilous threatens no immediate danger, does not assume the risks so as to preclude a recovery for injuries incurred.
The judgment is affirmed.